Citation Nr: 1036505	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a 
service-connected residual scar, pilonidal cyst.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for cold weather injuries.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1957.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Muskogee RO 
in November 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In January 2010, the Board remanded the Veteran's claims to 
obtain updated VA and private treatment records and provide him 
with VA examinations.  The Veteran's VA treatment records were 
obtained and associated with his claims file in January 2010.  In 
a January 2010 letter to the Veteran, the VA Appeals Management 
Center (AMC) requested that the Veteran identify any private 
treatment records relating to the Veteran's service-connected and 
alleged disabilities under appellate consideration.  In a July 
2010 statement, the Veteran asserted that there was no such 
outstanding evidence.  Further, the Veteran was scheduled for and 
presented at VA examination in April 2010; reports of which have 
been associated with the Veteran's claims file.  Therefore, the 
Board finds that its remand instructions have been substantially 
complied with, and thus, the Board may proceed in adjudicating 
the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Since the Board's February 2010 remand, the RO has granted 
service connection for left ear hearing loss and bilateral 
tinnitus; evaluated as noncompensably (zero percent) and 10 
percent disabling, respectively, both effective October 31, 2006.  
It does not appear that the Veteran has expressed disagreement 
with the disability ratings or effective dates assigned by the 
RO.  Accordingly, those issues are no longer in appellate status 
and will be discussed no further herein.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the appeal, 
a second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection].  The current issues are as stated on 
the title page of this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residual pilonidal cyst scar 
is superficial, stable, not painful on examination, measures 4 
cm. by 0.3 cm., and is not productive of limitation of motion or 
function.

2.  The competent evidence of record does not show that the 
Veteran's service-connected residual pilonidal cyst scar is so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.

3.  The Veteran does not have right ear hearing loss for VA 
purposes.

4.  The Veterans diagnosed disorders of the bilateral lower 
extremities did not manifest during his service, and is otherwise 
unrelated to his service, to include exposure to extreme cold.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
service-connected residual pilonidal cyst scar are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2009).

2.  The criteria for referral of the Veteran's service-connected 
residual pilonidal cyst scar for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2009).

3.  The Veteran does not have right ear hearing loss which was 
incurred in or related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

4.  The Veteran's diagnosed disorders of the bilateral lower 
extremities were not incurred in or aggravated by active service, 
to include exposure to extreme cold.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's residual pilonidal cyst scar claim arises from a 
granted claim of service connection.  The Court observed that a 
claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial ratings 
cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in January 2007 fully satisfied the duty to notify 
provisions concerning his claims for service connection.  He was 
informed of the types of evidence that could substantiate his 
claims, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his disabilities and informed that 
VA was responsible for obtaining any federal records, VA records, 
and a medical examination, if necessary.  

The Board notes that the Veteran was also notified of how VA 
determines disability ratings and effective dates at the time of 
the initial adjudication of his claims.  See Dingess, supra.  As 
such, there was not prejudice to the Veteran concerning the 
timing of these notice elements.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in April 
2010.  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected scar since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95.  The April 2010 
VA examination reports are thorough and supported by VA 
outpatient treatment records.  Although the April 2010 VA 
examiner did not have the claims file to review at the time of 
the VA examinations, the Veteran's subjective complaints and the 
objective findings were recorded, and the VA examiner 
subsequently reviewed the Veteran's VA claims file and reiterated 
his diagnoses and opinions.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also 38 C.F.R. § 4.2 (2009).  

Concerning the Veteran's claim for service connection for right 
ear hearing loss, the Board is also aware of the Court's decision 
in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held 
that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  While not 
argued by the Veteran's representative, the Board notes that the 
April 2010 VA audiological examination report does not describe 
such functional impairment.  However, since the Board is denying 
service connection for right ear hearing loss, any failure on the 
part of VA examiners to fully discuss the functional effects 
caused by the Veteran's claimed disability would amount to 
harmless error as an extraschedular rating cannot be applied and 
38 C.F.R. § 3.321(b) is moot.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).




1.  Entitlement to an initial compensable disability 
rating for a service-connected residual scar, pilonidal 
cyst 

II.  Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2009).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The RO evaluated the Veteran's service-connected pilonidal cyst 
scar as noncompensable under former Diagnostic Code 7803, which 
pertained superficial, unstable scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  The criteria for rating scars were 
revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 
23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
05).

VA's Office of General Counsel (OGC) has indicated that in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Specifically, Karnas is inconsistent insofar as it provides that, 
when a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern unless 
the statute or regulation clearly specifies otherwise.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Accordingly, the rule adopted 
in Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.

OGC had previously determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000.  What remains unclear, however, is whether the 
"old" criteria can be applied prospectively.  OGC seems to 
indicate in its VAOPGCPREC 7- 2003 opinion, that VA is no longer 
obligated to apply superseded rating schedule provisions 
prospectively for the period subsequent to the issuance of the 
revised rating criteria.  This opinion, however, is not entirely 
clear.  Given the lack of direct guidance on this issue, the 
Board, in giving the Veteran all due consideration, will consider 
applying the old criteria prospectively.

Here, because the Veteran's claim was pending before October 23, 
2008, the Board will evaluate the claim under whichever criteria 
(pre-revision or post-revision) are more favorable to his claim, 
taking into consideration the above discussion.

(i) The former schedular criteria (effective prior to October 23, 
2008)

Under former Diagnostic Code 7800, disfigurement of the head, 
face, or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation.

Disfigurement of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement warrants a 50 
percent evaluation.  Disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2009).

The eight characteristics of disfigurement are:  scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); underlying 
soft tissue missing in an area exceeding six square inches (39 
square centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  Id. at Note 
(1).

Under 38 C.F.R. § 4.118, former Diagnostic Code 7801 (as in 
effect prior to October 23, 2008), a 10 percent rating is 
warranted for:  Scars, other than head, face, or neck, that are 
deep or that cause limited motion:  Area or areas exceeding 6 
square inches (39 sq. cm.).  Note (1):  Scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2):  A 
deep scar is one associated with underlying soft tissue damage.

Under former Diagnostic Code 7802 (as in effect prior to October 
23, 2008), a 10 percent rating is warranted for:  Scars, other 
than head, face, or neck, that are superficial and that do not 
cause limited motion:  Area or areas of 144 square inches (929 
sq. cm.) or greater.  Note (1):  Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under former Diagnostic Code 7803 (as in effect prior to October 
23, 2008), a 10 percent rating is warranted for: Scars, 
superficial, unstable.  Note (1):  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  Note (2):  A superficial scar is one not associated 
with underlying soft tissue damage.

Under former Diagnostic Code 7804 (as in effect prior to October 
23, 2008), a 10 percent rating is warranted for: Scars, 
superficial, painful on examination.  Note (1):  A superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2):  In this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.

Under former Diagnostic Code 7805 (as in effect prior to October 
23, 2008), other scars will be rated on limitation of function of 
affected part.

(ii) The current schedular criteria (effective October 23, 2008)

Diagnostic Code 7800 was unchanged from the previous version.

Effective October 23, 2008, burn scars or scars due to other 
causes, not of the head, face, or neck, that are deep and 
nonlinear, covering areas of at least 6 square inches (39 sq. 
cm.) but less than 12 square inches (77 sq. cm.) are rated at 10 
percent disabling under Diagnostic Code 7801.

Burn scars or scars due to other causes, not of the head, face, 
or neck, that are superficial and nonlinear covering areas of 144 
square inches (929 sq. cm.) or greater are rated a maximum 10 
percent disabling under Diagnostic Code 7802.

Diagnostic Code 7803 has been eliminated as of October 23, 2008.  

Scars that are unstable or painful receive a compensable rating 
under Diagnostic Code 7804.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over the 
scar.  Under Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent rating; three or four 
scars that are unstable or painful warrant a 20 percent rating; 
and five or more scars that are unstable or painful warrant a 
maximum 30 percent rating.

Other scars (including linear scars) and other effects of scars 
evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are 
rated under Diagnostic Code 7805, under which any disabling 
effect(s) not considered in a rating provided under Diagnostic 
Codes 7800- 7804 are evaluated under an appropriate diagnostic 
code.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (effective 
October 23, 2008).

Analysis

The Veteran's service-connected residual pilonidal cyst scar has 
been rated noncompensable under former Diagnostic Code 7803.  See 
38 C.F.R. § 4.118.  As noted above, former Diagnostic Code 7803 
was eliminated in the October 2008 regulation change.  As such, 
the Board will consider whether the Veteran's service-connected 
scar warrants a compensable initial rating under the former and 
current schedular criteria relating to skin disorders.  

The Veteran was seen for a April 2010 VA examination in 
connection with this claim.  The VA examiner noted that the 
Veteran's service-connected residual pilonidal cyst scar was 
located at the gluteal cleft, superior to, but not including the 
rectal sphincter.  The scar was superficial.  The scar was linear 
and measured to be 4 centimeters long and 0.3 centimeters wide.  
The scar was described as well healed with no specific 
complaints.  The scar was not tender on examination.  There was 
no pain, adherence to underlying tissues, keloid formation, 
inflammation or edema.  Likewise there was no loss of skin cover, 
distortion, asymmetry, breakdown, or disfigurement.  The examiner 
indicated that the scar did not limit function, to include 
limitation of motion or function of any affected area.

Since the Veteran's service-connected residual pilonidal cyst 
scar is not non-linear, deep, located on the Veteran's head, face 
or neck or productive of pain, tenderness or causative of limited 
motion or function of the affected area, former Diagnostic Codes 
7800, 7801, 7802, 7804 and 7805 as well as current Diagnostic 
Codes 7800, 7801, 7802 and 7805 are not for application.  Thus, 
the Veteran may only be availed if the medical evidence shows a 
superficial, unstable scar under former diagnostic Code 7803; 
warranting a 10 percent disability rating.  However, as noted 
immediately above, the Veteran's service-connected scar shows no 
sign of skin breakdown.

In light of above, the Veteran's service-connected residual 
pilonidal scar cyst does not warrant an initial compensable 
rating under any applicable Diagnostic Code, former or current.  

The Board has considered the possibility of staged ratings.  The 
Board, however, concludes that the criteria for a compensable 
initial rating have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected residual 
pilonidal cyst scar with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected residual pilonidal cyst scar.  The 
Board disagrees.  As fully detailed above, a higher disability 
rating is available where specific criteria are met.  The Veteran 
does not meet the schedular criteria for a higher disability 
rating.  It does not appear that the Veteran has an "exceptional 
or unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorders that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for the 
Veteran's service-connected residual pilonidal cyst scar are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

2.  Entitlement to service connection for right ear 
hearing loss  

Service Connection - Hearing Loss

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system, 
such as a hearing loss disability, may also be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  The threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

Analysis

The April 2010 VA audiological examination report reflects that 
the Veteran did not meet the criteria for a right ear hearing 
loss disability for VA purposes as per 38 C.F.R. § 3.385.  As 
part of the Veteran's VA audiological examination in April 2010, 
an authorized audiological evaluation pure tone thresholds, in 
decibels, was performed, and the results were as follows:  





HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
15
10
15
20
20
16.25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  He did not have hearing acuity of 40 
dB in the right ear or more at any threshold or thresholds of 26 
decibels or more at three of the frequencies in the right ear.  
Similarly, he did not have speech recognition of less than 94 
percent.  Thus, the regulatory criteria of a hearing loss 
disability in the right ear were not met at the time of the April 
2010 VA audiological examination.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do so.  
That is, he has presented no medical evidence which indicates 
that he has a right ear hearing loss disability for VA purposes 
as per 38 C.F.R. § 3.385.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA benefits].  
The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has a currently diagnosed right ear hearing loss for VA 
purposes under 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim), 
overruling Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The April 2010 VA audiological examination report associated with 
the Veteran's claims file reflects that he self-reported 
difficulty hearing in his right ear during the pendency of this 
appeal.  The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also held 
that lay persons, such as the Veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be related 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
Veteran is capable of reporting symptoms such as difficulty 
hearing, but the Veteran is not competent (i.e., professionally 
qualified) to offer an opinion as to the whether he has a current 
disability, such as right ear hearing loss, under 38 C.F.R. 
§ 3.385.

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, Hickson element (1) has not been met for the 
Veteran's right ear hearing loss claim, and it fails on this 
basis alone.

Accordingly, the Board finds that the most probative evidence of 
record establishes that the Veteran does not have a current 
diagnosis of right ear hearing loss as per 38 C.F.R. § 3.385.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations. See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009).  The preponderance is against the 
Veteran's claim, and therefore his claim for service connection 
must be denied.

3.  Entitlement to service connection for cold weather 
injuries  

Service Connection - In General

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

Concerning Hickson element (1), medical evidence of a current 
disability, the Veteran vaguely asserts that he suffers several 
disorders resulting from his exposure to extreme cold during 
service, to include pain, tingling and numbness in both lower 
extremities.  Of record are VA and private treatment records 
noting that the Veteran has neuropathy of the lower extremities 
of unknown etiology.  The April 2010 cold injury protocol 
examination report is ambiguous as to whether the Veteran suffers 
current residuals of exposure to extreme cold during his service.  
While the VA examiner notes the Veteran's VA and private 
treatment records showing a current diagnosis of bilateral 
peripheral neuropathy of the lower extremities, arthritis of the 
right leg and pain and swelling of the right foot, the VA 
examiner ultimately stated "no significant cold injury residuals 
reported, no cold injury residuals found."  See the April 2010 
VA cold injury protocol examination report.  

Despite the April 2010 VA examiner's final statement, conveying 
that the Veteran does not have a diagnosed disability related to 
exposure to cold weather, the Board concludes that the Veteran's 
VA and private treatment records reflecting a current diagnosis 
of peripheral neuropathy and the April 2010 VA cold injury 
protocol examination report noting such as sufficient to 
demonstrate Hickson element (1).  

Concerning, Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran reports working 
long hours repairing heating systems while stationed in Alaska 
between 1955 and 1957.  Indeed, the Veteran's military 
occupational specialty (MOS) in service was "heating specialist" 
and his service treatment records verify that he was stationed in 
both Wyoming and Alaska during his service.  Since the Veteran's 
MOS and location of assignment are congruent with the Veteran's 
complaints of exposure to extreme cold, Hickson element (2) has 
also been demonstrated.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability, the only medical nexus opinion of record is 
unfavorable to the Veteran's claim.  After a review of the 
Veteran's complete VA claims file and a physical examination of 
the Veteran, the April 2010 VA examiner opined that the Veteran's 
disorders of his bilateral lower extremities were less likely 
than not related to or aggravated by the Veteran's alleged cold 
weather exposure or any other incident of his service.  The April 
2010 VA examiner reasoned that the Veteran's previously-diagnosed 
disorders of the bilateral lower extremities were more likely 
than not related to his history of diabetes and vein donation for 
coronary artery bypass graft surgery and added that the Veteran's 
right hip arthritis is unrelated to his service, to include 
exposure to extreme cold.  See the April 2010 VA cold injury 
protocol examination report.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA benefits].  
The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood, supra.

To the extent that the Veteran, or his representative, contends 
that a causal relationship exists between the Veteran's current 
bilateral disorders of the lower extremities and his service, to 
include exposure to extreme cold, their opinions are entitled to 
no weight of probative value.  See Espiritu, supra; see also 38 
C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Any such statement offered in support of the 
Veteran's claim is not competent medical evidence and does not 
serve to establish a medical nexus.

Accordingly, Hickson element (3) is not satisfied, and thus, the 
Veteran's claim fails.

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for cold 
weather injuries.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to an initial compensable disability rating for a 
service-connected residual scar, pilonidal cyst, is denied.  

Entitlement to service connection for right ear hearing loss is 
denied.  

Entitlement to service connection for cold weather injuries is 
denied.  



____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


